Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
*1135Petitioner, a prison inmate, worked as an administrative clerk in the law library of Cayuga Correctional Facility in Cayuga County. While his supervisor was on vacation, petitioner authored and forwarded a memorandum, purportedly from his supervisor, requesting certain legal forms to be printed. He was, thereafter, served with a misbehavior report charging him with violating the prison disciplinary rule that prohibits impersonation of any employee or person in any manner. Following a tier III disciplinary hearing, petitioner was found guilty of that charge and, after an unsuccessful administrative appeal, he commenced this CPLR article 78 proceeding.
We confirm. Notwithstanding petitioner’s exculpatory explanation, the misbehavior report, a copy of the memorandum, petitioner’s admission that he was the author and the supervisor’s endorsement of the misbehavior report, as well as her testimony that she did not authorize the memorandum, provide substantial evidence to support the determination of guilt (see Matter of Donhauser v Prack, 60 AD3d 1126, 1127 [2009]; Matter of McNamara v Goord, 290 AD2d 909 [2002]).
Cardona, P.J., Mercure, Peters, Malone Jr. and Kavanagh, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.